06/29/2020



                                                                                    Case Number: DA 19-0484
       IN THE SUPREME COURT OF THE STATE OF MONTANA
                        No. DA 19-0484


CLARK FORK COALITION, ROCK CREEK ALLIANCE, EARTHWORKS,
and MONTANA ENVIRONMENTAL INFORMATION CENTER,
Petitioners and Appellees,
      v.
MONTANA DEPARTMENT OF NATURAL RESOURCES AND
CONSERVATION and RC RESOURCES, INC.,
Respondents and Appellants.


                 On Appeal from the First Judicial District Court,
                  Lewis and Clark County, Hon. Kathy Seeley
                          Cause No. CDV-2018-150


           GRANT OF LEAVE TO PRESENT ORAL ARGUMENT BY
                        VIDEOCONFERENCE


      Upon consideration of the unopposed motion by Appellees Clark Fork

Coalition, et al., for leave to present oral argument by videoconference, and for

good cause shown, it is hereby ORDERED that the motion is granted; and it is

further ORDERED that Appellees’ counsel may appear and present argument by

videoconference at the July 15, 2020 oral argument scheduled in this appeal.




                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                               June 29 2020